 

August 30, 2012

 

Attached to this letter is an amended and restated version of the Contribution
Agreement between Eos Petro, Inc. and Plethora Partners, LLC. The amended and
restated version amends Section 1.3 of the original Contribution Agreement to
accurately reflect the original understanding of the parties: pursuant to
Section 1.3 of the amended and restated Contribution Agreement, Plethora
Partners, LLC will be entitled to a one-time issuance of 6,500,000 shares of
common stock of Eos Petro, Inc. upon the consummation of the first acquisition
of any oil and gas assets or rights by Eos Petro, Inc.

 

By signing this cover and the attached amended and restated agreement, the
undersigned parties hereby acknowledge that (i) they have read, understand and
consent to the changes to the Contribution Agreement; and (ii) the original
Contribution Agreement is superseded in its entirety by the attached amended and
restated agreement.

 

EOS PETRO, INC.   PLETHORA PARTNERS, LLC           By: /s/ Nikolas Konstant  
By: /s/ Nikolas Konstant Nikolas Konstant     Chairman of the Board    

 

 

 

 

AMENDED AND RESTATED

 

CONTRIBUTION AGREEMENT

 

BY AND BETWEEN

 

PLETHORA PARTNERS LLC,

 

and

 

EOS PETRO, INC. (a Delaware corporation)

 

MAY 3, 2011

 

 

 

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT dated as of May 3, 2011 (the “Agreement”) by and
among Plethora Partners LLC., a California Limited liability company
(“Contributor”) and Eos Petro, Inc., a Delaware corporation (“EOS”), a
corporation in formation.

 

WHEREAS Contributor or its principals have previously formed and operated a
business to identify and develop oil, gas and other mineral properties (the
“Business”);

 

WHEREAS Contributor wishes to form a corporation, EOS, to succeed to and carry
on the Business;

 

WHEREAS Contributor wishes to capitalize EOS through contribution of its
interest in the Business; and

 

WHEREAS, for federal income tax purposes, the contribution by Contributor of the
Assets (as defined below) shall together constitute a transfer of property to a
corporation (EOS) by Contributor solely in exchange for stock in EOS and
immediately after the exchange Contributor is in control of EOS, as described in
Section 351 of the Code (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

CONTRIBUTION; CLOSING

 

1.1 Contributions. Subject to and upon the terms and conditions of this
Agreement, at the closing of the transactions contemplated by this Agreement
(the “Closing”), Contributor hereby contributes to EOS (without further action
or agreement) any and all right, title and interest in and to any and all
properties, assets and other rights and interests in and to the Business (the
“Assets”), including the Assets identified in Exhibit A hereto, in exchange for
the issuance by EOS to or for the benefit of Contributor, as directed, of
24,999,000 shares of common stock of EOS.

 

1.2 Closing. Contributor shall as promptly as possible notify EOS when the
conditions to Contributor’s obligations to complete the transactions
contemplated by this Agreement have been satisfied or waived. The Closing shall
take place at the offices of EOS at 10:00 a.m. Pacific time on the day the
conditions set forth in Article VII (other than conditions involving actions
which will take place at the Closing) shall have been satisfied or waived or at
such other time, date and place as Contributor shall agree in writing. The date
on which the Closing occurs is hereafter referred to as the “Closing Date.”

 

 

 

 

1.3 Future Conditional Issuance. It is the business purpose of EOS to acquire
and operate oil and gas assets, and included in the Assets are rights to acquire
oil and gas assets. EOS will require further material assistance from and
services by Contributor to EOS to consummate the acquisition of the Assets. To
compensate Contributor for such services, upon the consummation of the first
acquisition of any oil and gas assets or rights by EOS that were included in the
Assets, EOS agrees to issue to Contributor or its designee an additional
6,500,000 fully paid and non-assessable shares of common stock of EOS.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS TO EOS

 

Except as specifically set forth in the Contributor Disclosure Schedule, if any,
delivered to EOS simultaneously with the execution hereof, Contributor
represents and warrants to EOS that all of the statements contained in this
Article II are true and complete as of the date of this Agreement (or, if made
as of a specified date, as of such date), and will be true and complete as of
the Closing Date as though made on the Closing Date. Each exception and each
other response set forth in the Contributor Disclosure Schedule is identified by
reference to, or has been grouped under a heading referring to, a specific
section of this Agreement and, except as otherwise specifically stated with
respect to such exception, relates only to such referenced section.

 

2.1 Organization of Entity Contributor. Plethora Partners LLC is a limited
liability company duly organized under the laws of the state of California.

 

2.2 Authorization of Agreement. Plethora Partners LLC has all requisite
corporate power and authority to execute and deliver this Agreement and each
instrument required hereby to be executed and delivered by it at the Closing, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Each individual contributor has
all requisite power and authority to execute and deliver this Agreement and each
instrument required hereby to be executed and delivered by him or her at the
Closing, to perform his or her obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Plethora Partners LLC of this Agreement and each instrument required
hereby to be executed and delivered by it at the Closing and the performance of
its obligations hereunder and thereunder have been duly and validly authorized
by all requisite corporate action on the part of Plethora Partners LLC This
Agreement has been duly executed and delivered by Contributor and constitutes
the legal, valid and binding obligation of Contributor, enforceable against each
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereafter in effect relating to creditors’
rights generally or to general principles of equity.

 

2

 

 

2.3 Consents and Approvals; No Violations. None of the execution, delivery or
performance of this Agreement by Contributor, or the consummation by Contributor
of any of the transactions contemplated hereby, will (i) conflict with or result
in any breach of any provision of the Organizational Documents of Plethora
Partners LLC, (ii) require any Consent of any Governmental Entity, (iii) require
any Consent of any other Person (including consents from parties to loans,
Contracts, leases and other agreements to which Contributor or any affiliate of
Contributor is a party), (iv) result in a violation or breach of, or constitute
(with or without due notice or the passage of time or both) a default (or give
rise to any right of termination, amendment, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contract, or (v)
violate any Law, Order or Permit applicable to Contributor or any affiliate of
Contributor or any of their properties or assets, excluding from the foregoing
clauses (iii), (iv) and (v) such absences of required consents, violations,
breaches or defaults which would not, individually or in the aggregate, have a
Material Adverse Effect or adversely affect Contributor’s ability to consummate
the Transaction.

 

2.4 No Investment Company. Neither Contributor nor any Person controlling,
controlled by or under common control with Contributor is now or at any time
since January 1, 2010 has been an investment company as defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”), or
required to be registered under the Investment Company Act, in each case, after
giving effect to Rule 3a-2 thereunder. Immediately after giving effect to the
closing of the Transaction, none of Contributor, EOS nor any Person controlling,
controlled by or under common control with, Contributor will be an investment
company as defined in Section 3(a) of the Investment Company Act, without giving
effect to Rule 3a-2 thereunder.

 

2.5 Intellectual Property. To the Knowledge of Contributor, Contributor owns or
otherwise has valid rights to use all Intellectual Property included in the
Assets or any other Intellectual Property material to the Business as currently
conducted. For purposes of this Agreement, “Intellectual Property” shall mean
any and all of the following: trademarks, service marks, trade names, Internet
domain names, designs, logos, slogans, and general intangibles of like nature,
together with all goodwill, registrations and applications related to the
foregoing; patents and patent applications (including any continuations,
divisions, continuations-in-part, renewals, reissues, and applications for any
of the foregoing), oil, gas and mineral reports, production reports, industrial
design registrations and applications (including any renewals thereof);
copyrights (including any registrations and applications therefor ); software;
data; documentation; “mask works” (as defined under 17 USC § 901) and any
registrations and applications for “mask works;” technology, trade secrets and
other confidential information, knowhow, proprietary processes, formulae,
algorithms, models and methodologies; and other property of like nature.

 

2.6 Brokers. No broker, finder, investment banker or other Person is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Contributor.

 

2.7 Assets. Except as would reasonably not be expected to have a Material
Adverse Effect on the Business, at the Closing EOS will own all tangible and
intangible assets used in the conduct of the Business as presently conducted.

 

ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

3.1 Funding of the EOS Business. During the period prior to the Closing Date,
Contributor will provide its pro rata share of all expenses necessary to conduct
the Business, in such amounts and at such times as is necessary or appropriate
to the continuation of the Business.

 

3

 

 

3.2 Conduct of the EOS Business. During the period from the date of this
Agreement to the Closing Date, Contributor will conduct the operations of the
Business in the ordinary course of business consistent with past practice and
shall use all reasonable efforts to preserve intact its current business
organizations, keep available the services of their current officers and
employees, maintain its material contracts and preserve its relationships with
clients, customers, suppliers and others having business dealings with it.
Without limiting the generality of the foregoing, and except as otherwise
contemplated by this Agreement, or as agreed to in writing by Contributor, the
parties with respect to the Business and EOS agree that:

 

(a)          Issuance of Securities. EOS will only issue securities as
contemplated by this Agreement, shares issued for acquisition of oil and gas
properties, options to purchase common stock issuable to outside directors of
EOS and shares of preferred stock as contemplated by EOS’s draft private
placement memorandum.

 

(b)          Restructuring. The parties acknowledge that it is the business
intent of EOS to explore a going-public reorganization as soon as practicable
after EOS’s acquisition of material oil and gas assets.

 

(c)          Governing Documents. Except for appropriate revisions to the EOS
Certification of Incorporation and By-Laws to reflect the contributions made
pursuant to this Agreement, the resulting issuances of common stock as
contemplated herein, the securities issuances referenced in clause (a) above,
and the reorganization referenced in clause (b) above, EOS shall not adopt any
amendments to its Certificate of Incorporation or By-Laws, or alter through
merger, liquidation, reorganization, restructuring or in any other fashion its
corporate structure or ownership or that of any EOS subsidiary without
Contributor’s consent.

 

(d)          Intellectual Property. None of EOS, any EOS subsidiary, or
Contributor (or any of their Affiliates) shall transfer or license to any Person
any rights to Intellectual Property used primarily in the Business, other than
to customers in the ordinary course of business.

 

(e)          No Agreements. None of EOS, any EOS subsidiary, or Contributor (or
any of their Affiliates) shall enter into any Contract to do any of the
foregoing.

 

ARTICLE IV

CERTAIN COVENANTS

 

4.1 Board Designees. The parties shall cause the Board of Directors of EOS (the
“Board”) immediately following the Closing to consist of Nikolas Konstant.

 

4

 

 

4.2 Investment Company Act. For so long as Contributor owns 5% or more of the
outstanding common stock of EOS, EOS shall use its reasonable best efforts to
avoid becoming an investment company (as defined in Section 3(a) of the
Investment Company Act).

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

5.1 Access and Information. Each of the parties will, and will cause its
Subsidiaries to (i) afford to the other parties and its officers, directors,
employees, accountants, consultants, legal counsel, agents and other
representatives (collectively, the “Representatives”) full access, at reasonable
times upon reasonable prior notice, to the officers, employees, agents,
properties, offices and other facilities of such party and its Subsidiaries and
to their books and records, (ii) furnish promptly to the other parties and its
Representatives such information concerning the business, properties, contracts,
records and personnel of such party and its Subsidiaries (including financial,
operating and other data and information) as may be reasonably requested, from
time to time, by or on behalf of the other parties; provided, however, that the
parties shall provide information and documents only with respect to the
Business. No investigation by any party hereto shall affect any representation
or warranty in this Agreement of any party hereto or any condition to the
obligations of the parties hereto. All information obtained by a party pursuant
to this Section 5.1 shall be kept confidential.

 

5.2 Reasonable Best Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
including (i) the obtaining of all necessary actions or non-actions, waivers or
Consents from Governmental Entities and the making of all necessary
registrations and filings and the taking of all steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Governmental Entity, (ii) the obtaining of all necessary Consents or waivers
from third parties, (iii) the defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated by this Agreement, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Entity vacated or reversed, and (iv) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.

 

5.3 Publicity. The parties will consult with each other and will mutually agree
upon any press releases pertaining to the Transaction and shall not issue any
such press releases prior to such consultation and agreement, except as may be
required by applicable Law or by obligations pursuant to any listing agreement
with any national securities exchange, in which case the party proposing to
issue such press release shall use its reasonable efforts to consult in good
faith with the other party before issuing any such press releases.

 

5

 

 

5.5 Restriction on Transfer of EOS Shares. In addition to the repurchase right
provided for in Section 4.2 above, in no event shall any recipient of EOS Shares
pursuant to this Agreement knowingly transfer any EOS Shares except in
compliance with this Agreement and applicable law.

 

ARTICLE VI

CLOSING CONDITIONS

 

6.1 Conditions to Each Party’s Obligation to Complete the Transaction. The
respective obligations of each party to complete the Transaction are subject to
the condition that there shall not be in effect any Law or Order of a court or
governmental or regulatory agency of competent jurisdiction directing that the
transactions contemplated hereby not be consummated; provided, however, that
prior to invoking this condition each party shall use its reasonable efforts to
have any such Order vacated.

 

6.2 Additional Conditions to the Obligations of Contributor. The obligations of
Contributor to complete the Transaction are subject to the satisfaction at or
prior to the Closing Date of the following conditions, any or all of which may
be waived in whole or in part by Nikolas Konstant (on behalf of Contributor) to
the extent permitted by applicable Law:

 

(a)          Representations and Warranties. The representations and warranties
of EOS contained in this Agreement shall be true and correct on the date of this
Agreement and on the Closing Date as though made on and as of the Closing Date
(except to the extent that a representation or warranty expressly speaks as of a
specified date or period of time); provided, however, that for purposes of this
Section 6.2(a), such representations and warranties shall be deemed to be true
and correct unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any materiality
qualifiers contained therein, individually or in the aggregate, results or would
reasonably be likely to result in a Material Adverse Effect.

 

(b)          Performance. Except as would not be reasonably likely to have a
Material Adverse Effect, each other Contributor shall have performed and
complied with or caused to be performed or complied with their covenants and
agreements under this Agreement to be performed or complied with at or prior to
Closing.

 

(c)          Material Adverse Effect. There shall not have occurred any event or
condition which individually or in the aggregate has resulted in, or is
reasonably likely to result in, a Material Adverse Effect.

 

ARTICLE VII

TERMINATION, AMENDMENT AND EXPENSES

 

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(a)          by mutual written consent of Contributor and EOS;

 

(b)          by Contributor:

 

6

 

 

(i)          if there shall be any Order of a Court or Governmental Entity
having jurisdiction over a party hereto which is final and non-appealable
permanently enjoining, restraining or prohibiting the consummation of the
contributions contemplated by this Agreement, unless the party relying on such
Order has not complied with its obligations under Section 6.1;

 

(ii)         if the Closing shall not have been consummated before July 31, 2011
(the “Termination Date”); provided, however, that the right to terminate this
Agreement under this Section shall not be available to any party whose failure
to fulfill any obligation under this Agreement has been a cause of; or resulted
in, the failure of the Effective Time to occur on or before the Termination
Date; or

 

(iii)        if there has occurred a Material Adverse Effect.

 

7.2 Effect of Termination. In the event of termination of this Agreement and the
abandonment of the Transaction pursuant to this Article VIII, written notice
thereof shall as promptly as practicable be given to the other parties to this
Agreement, and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action by any of the parties hereto
except as provided in this Section 7.2. If this Agreement is terminated as
provided herein, this Agreement shall forthwith become void and have no effect
except that (i) the obligations of the parties set forth in any confidentiality
agreement shall remain in effect and (ii) no party shall be relieved from any
liabilities or damages arising out of a willful and material breach of any
provision of this Agreement.

 

7.3 Amendment. This Agreement may be amended by the parties hereto at any time
prior to the Effective Time. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

7.4 Waiver. At any time prior to the Effective Time, any party hereto may (a)
extend the time for the performance of any of the obligations or other acts of
the other party hereto, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance by the other party with any of the
agreements or conditions contained herein. Any such extension or waiver will be
valid only if set forth in an instrument in writing signed by the party or
parties to be bound thereby.

 

7.5 Expenses. All expenses incurred by the parties hereto will be borne solely
and entirely by the party which has incurred such expenses, provided that any
legal, accounting, or similar fees and expenses of the parties in connection
with the Transaction shall be paid by EOS.

 

7

 

 

ARTICLE VIII

TAX MATTERS

 

8.1 Preparation and Filing of Tax Returns.

 

(a)          Each party shall prepare (or cause to be prepared) and timely file
or cause to be timely filed (taking into account extensions) all of its
respective Tax Returns with respect to any Pre-Closing Period that includes any
of the Assets (including all Tax Returns filed on a consolidated, combined, or
unitary basis). Each party shall have sole discretion as to the positions in and
with respect to any Tax Return described in the preceding sentence; provided,
however, that such Tax Returns shall be prepared on a basis consistent with the
past practices of such party and in accordance with this Agreement, unless in
the opinion of another party’s counsel, reasonably satisfactory to the filing
party, any position taken on such Tax Returns would be likely to subject any of
the parties to penalties. Each party shall deliver (or cause to be delivered) to
the other parties draft Tax Returns for each of the Pre-Closing Periods ending
on the Closing Date at least twenty business days prior to the Due Date thereof.

 

(b)          EOS shall prepare (or cause to be prepared) and timely file or
cause to be filed (taking into account extensions) all Tax Returns of EOS
(including the Assets) relating to any Post-Closing Period.

 

(c)          Each party shall prepare (or cause to be prepared) and timely file
or cause to be timely filed (taking into account extensions) all of its
respective Tax Returns with respect to any Straddle Period. Any Straddle Period
Tax Return shall be prepared on a basis consistent with the last previous
similar Tax Return. Each party shall provide the other parties with a draft of
each such proposed Tax Return (and such additional information regarding such
Tax Return as may reasonably be requested by a party) at least 25 days prior to
the filing of such Tax Return, except that (i) in the case of a Tax Return
relating to a monthly taxable period, the copy shall be provided at least five
days prior to the filing of such Tax Return and (ii) in the case of a Tax Return
due within 90 days following the Closing Date, the copy shall be provided in
such shorter period of time prior to filing as the filing party shall reasonably
determine to be practicable. Each filing party shall permit the other parties to
review and comment on each such Tax Return and to recommend any changes,
modifications, additions, or deletions to the extent they relate to a
Pre-Closing Straddle Period, provided that such changes, modifications,
additions, or deletions are consistent with past practice and that such
reporting, in the opinion of another party’s counsel, reasonably satisfactory to
the filing party, would not be likely to subject any of the parties to
penalties; and provided, further, that the party’s comments are received by the
filing party at least five business days prior to the Due Date of the applicable
Tax Return. If any dispute has not been resolved prior to the Due Date for
filing of the Tax Return, the Tax Return shall be filed as originally proposed
by the filing party, reflecting any items agreed to by the parties at such time.

 

8

 

 

8.2 Payment of Taxes.

 

(a)          Each party shall cause to be paid in a timely manner to the
appropriate Tax Authority all Taxes due with respect to Tax Returns which it is
required to cause to be filed pursuant to Section 8.1. For all Taxes in respect
of Straddle Periods, each party shall contribute to the payment of such Taxes in
the amount relating to the party’s Pre-Closing Straddle Period activities (as
determined in accordance with Section 8.4(b)) at least five business days prior
to the Due Date of the Tax Return reporting such Taxes.

 

(b)          EOS shall cause to be paid in a timely manner to the appropriate
Tax Authority all Taxes due in respect of any Tax for which it is required to
cause to be filed a Tax Return pursuant to Section 8.1(b).

 

8.3 Tax Indemnification.

 

(a)          Indemnification by Contributor. Contributor shall indemnify the
others in respect of, and hold the others harmless on an after-Tax basis,
against (x) Taxes resulting from, relating to, or constituting a breach of any
representation contained in Section 2 hereof, (y) the failure to perform any
covenant or agreement set forth in this Article VIII, and (z), without
duplication, the following Taxes with respect to such Contributor:

 

(i)          Any and all Taxes due and payable by any of such Contributor for
any Pre-Closing Period or any Pre-Closing Straddle Period; and

 

(ii)         Any liability of any of such Contributor for Taxes of other
entities whether pursuant to Treasury Regulation Section 1.15026 (or comparable
or similar provisions under state, local or foreign law), as transferee or
successor or pursuant to any contractual obligation for any Pre-Closing Period
or any Pre-Closing Straddle Period.

 

The amounts specified in paragraphs (i) and (ii) shall be reduced (but not below
zero) by the amount of any estimated Tax payments made on or before the Closing
Date.

 

(b)          Transfer Taxes. Any sales, use, transfer, stamp, conveyance, value
added, recording, registration, documentary, filing or other similar Taxes and
fees, whether levied on a Contributor, or any of their respective Affiliates,
resulting from this Agreement or the transactions contemplated hereby shall be
shared equally by Contributor.

 

8.4 Allocation of Certain Taxes.

 

(a)          Contributor agree that if any of the parties is permitted but not
required under applicable foreign, state or local Tax laws to treat the Closing
Date as the last day of a taxable period, Contributor shall treat such day as
the last day of a taxable period.

 

9

 

 

(b)          Any Taxes for a Straddle Period with respect to the parties shall
be apportioned for purposes of Article VIII between the Pre-Closing Straddle
Period and the Post-Closing Straddle Period on the basis of an interim closing
of the books, except that Taxes imposed on a periodic basis (such as real
property Taxes) shall be allocated on a daily basis.

 

8.5 Cooperation on Tax Matters.

 

(a)          Contributor and their respective Affiliates shall cooperate in the
preparation of all Tax Returns for any Tax periods for which one party could
reasonably require the assistance of the other party in obtaining any necessary
information. Such cooperation shall include furnishing the relevant portions of
prior years’ Tax Returns or return preparation packages illustrating previous
reporting practices or containing historical information relevant to the
preparation of such Tax Returns, and furnishing such other information within
such party’s possession requested by the party filing such Tax Returns as is
relevant to their preparation. Such cooperation and information also shall
include provision of powers of attorney for the purpose of signing Tax Returns
and defending audits, promptly forwarding copies of appropriate notices and
forms or other communications received from or sent to any Taxing Authority
which relate to the Assets or EOS, and providing copies of the relevant portions
of all relevant Tax Returns, together with accompanying schedules and related
workpapers, documents relating to rulings or other determinations by any Taxing
Authority and records concerning the ownership and tax basis of property, which
the requested party may possess. Each party shall make its employees and
facilities available on a mutually convenient basis to provide explanation of
any documents or information provided hereunder.

 

(b)          For a period of six (6) years after the Closing Date or such longer
period as may be required by law, the parties (or their Affiliates) shall retain
and not destroy or dispose of all Tax Returns (including supporting materials),
books and records (including computer files) of, or with respect to the
activities or Taxes of, any of the parties for all taxable periods ending (or
deemed, pursuant to Section 8.4, to end) on or prior to the Closing Date.
Thereafter, the parties shall not destroy or dispose of any such Tax Returns,
books or records unless it first offers them to the other parties in writing and
the other parties fail to accept such offer within sixty (60) days of its being
made.

 

8.6 Termination of Tax Sharing Agreements. All Tax sharing agreements or similar
arrangements with respect to or involving any of the parties or EOS shall be
terminated prior to the Closing Date and, after the Closing Date, the parties
and EOS shall not be bound thereby or have any liability thereunder.

 

8.7 Certain Tax Elections. To the maximum extent permitted by applicable law,
neither EOS nor any of its Affiliates will carry back to any taxable period of
any party or any of its Subsidiaries or Affiliates any loss, credit or deduction
incurred or generated in, or attributable to any period commencing after the
Closing Date that would affect any Tax Return or Tax of the party or any of its
Subsidiaries or Affiliates, and EOS shall agree to make or exercise, or cause to
be made or exercised, any and all necessary or permitted elections (including
elections pursuant to Section 172(b)(3)(C) of the Code) available under
applicable law to avoid any such carry-back.

 

10

 

 

8.8 Tax Claims.

 

(a)          Except as provided in Section 8.8(b), each party shall have
exclusive control over Tax Claims for which it is liable pursuant to Section
8.1.

 

(b)          Contributor shall jointly have control (at each party’s own
expense) over Tax Claims that relate to any Straddle Period. No party may
settle, concede or make any concession without the other party’s written
consent.

 

(c)          EOS shall have exclusive control over all EOS Tax Claims.

 

(d)          The party controlling a Tax Claim pursuant to this Section 8.8
shall have the sole right to contest, litigate and Dispose of such Tax Claim and
to employ counsel of its choice at its sole expense.

 

(e)          Each party, as the case may be, shall promptly notify the other
parties in writing of any Tax Claim that may reasonably be likely to result in
liability of the other party under this Agreement; provided, however, that the
failure to provide such notice shall not diminish the indemnifying party’s
obligation hereunder except to the extent such failure actually prejudices the
indemnifying party’s position as a result thereof. With respect to any such Tax
Claim, the party not controlling such Tax Claim shall (i) not make any
submission to any Tax Authority without offering the other party the opportunity
to review such submission, (ii) not take any action or make (or purport to make)
any representations in connection with such Tax Claim with respect to issues
affecting the other party’s indemnity hereunder, (iii) keep the other party
informed as to any information that it receives regarding the progress of such
Tax Claim, (iv) provide the other party with any information that it receives
regarding the nature and amounts of any proposed Disposition of the Tax Claim,
(v) permit the other party to participate in all conferences, meetings or
proceedings with any Tax Authority in which the indemnified Tax Claim is or may
be a subject, solely to the extent such conference, meeting, or proceedings
relate to the Tax Claim, and (vi) notify the other party of all court
appearances in which the indemnified Tax Claim is or may be a subject. With
respect to any Tax Claim relating to a Pre-Closing Period for which a party is
liable pursuant to this Agreement, the filing party shall cause to be filed
submissions at the liable party’s direction or cause to be appointed the liable
or its authorized representatives as additional authorized representatives
entitled to communicate fully with the Internal Revenue Service solely with
respect to such Tax Claim.

 

8.9 Refunds. Each party shall be entitled to any refund of Taxes of any of the
parties or in respect of the Assets attributable to any Pre-Closing Period and
any Pre-Closing Straddle Period. If any party or any of its Affiliates receives
any refund of Tax to which another party is entitled pursuant to this Section
8.9, the receiving party shall promptly notify the entitled party and shall pay
the amount of any such refund promptly after the receipt of such refund.

 

11

 

 

8.10 Treatment of the Contributions. Each of the parties hereto shall treat the
contributions referenced in Section 1.1 as a transaction described in Section
531 of the Code for all tax purposes, and shall take no position inconsistent
therewith in any Tax Return, any proceeding before any Governmental Entity,
Taxing Authority or otherwise. The parties will promptly notify each other of
any audits, examinations, actions, or proceedings by any Taxing Authority
regarding the transactions contemplated or referred to herein.

 

8.11 Allocation of Considerations. The parties will allocate the consideration
referenced in Article I in accordance with the fair market value of the assets,
as determined mutually by Contributor and EOS.

 

8.12 Tax Disputes. If the parties disagree as to the calculation of a Tax or the
amount of any payment to be made under this Agreement or disagree as to the
application or interpretation of any provision under this Article VIII, the
parties shall cooperate in good faith to resolve any such dispute, and any
agreed upon amount shall be paid to the appropriate party. If the parties are
unable to resolve any such dispute within fifteen business days thereafter, such
dispute shall be resolved by an internationally recognized accounting firm
acceptable to each of Contributor. The decision of such firm shall be final and
binding. The fees and expenses incurred in connection with such decision shall
be shared by Contributor in accordance with the final allocation of the Tax
liability in dispute. Following the decision of such accounting firm, the
parties shall each take (or cause to be taken) any action that is necessary or
appropriate to implement such decision, including the filing of amended Tax
Returns and the prompt payment of underpayments or overpayment, with interest
calculated on such underpayments or overpayment at the prime rate from the date
such payment was due.

 

8.13 Adjustment to Consideration. Any payments made pursuant to this Article
VIII shall be treated as an adjustment to the consideration payable under this
Agreement for all Tax purposes.

 

ARTICLE IX

DEFINITIONS AND INTERPRETATION

 

9.1 Certain Definitions. For purposes of this Agreement, except as otherwise
provided or unless the context clearly requires otherwise:

 

“Acquisition Shares” shall mean the EOS Shares received by Contributor or its
designees pursuant to the Transaction.

 

“Business” shall mean the business of being a healthcare consulting and
investment firm that focuses on consulting to and leading growth equity
investments in healthcare technology-enabled services, medical devices and
specialty pharmaceutical companies, as conducted by any party prior to the date
hereof, as contemplated to be operated by EOS following the Closing, and future
business operations contemplated with respect to such business.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

12

 

 

“Consent” shall mean any consent, registration, approval, authorization, waiver
or similar affirmation by or of; or filing with or notification to, a Person
pursuant to any Contract, Law, Order or Permit (as such terms are defined
below).

 

“Contract” shall mean any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, license or other obligation of any kind
or character, that is binding on any Person or its capital stock, properties or
business.

 

“Dispose” (and with correlative meaning, “Disposition”) shall mean pay,
discharge, settle or otherwise dispose.

 

“Due Date” shall mean, with respect to any Tax Return or payment, the date on
which such Tax Return is due to be filed with or such payment is due to be made
to the appropriate Tax Authority pursuant to applicable law, giving effect to
any applicable extensions of the time for such filing or payment.

 

“Governmental Entity” shall mean a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.

 

“Knowledge” an individual will be deemed to have “knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter. An entity (other than an individual) will be deemed to have “Knowledge”
of a particular fact or other matter if any individual who is currently serving
as an executive officer of such entity has Knowledge of such fact or other
matter.

 

“Law” shall mean any federal, state, local or foreign law, statute, ordinance,
rule, regulation, order, judgment or decree, administrative or judicial
decision, and any other executive or legislative proclamation.

 

“Lien” shall mean any mortgage, pledge, security interest, attachment,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing) or right of others of whatever nature; provided, however, that
the term “Lien” shall not include (i) statutory liens for Taxes, which are not
yet due and payable or are being contested in good faith by appropriate
proceedings, (ii) statutory or common law liens to secure landlords, lessors or
renters under leases or rental agreements confined to the premises rented, (iii)
deposits or pledges made in connection with, or to secure payment of; worker’s
compensation, unemployment insurance, old age pension or other social security
programs mandated under applicable Laws, (iv) statutory or common law liens in
favor of carriers, warehousemen, mechanics and materialman, to secure claims for
labor, materials or supplies and other like liens, and (v) restrictions on
transfer of securities imposed by applicable state and federal securities Laws.

 

“Litigation” shall mean any action, arbitration, cause of action, claim,
complaint, criminal prosecution, demand letter, governmental or other
administrative or other proceeding, whether at law or at equity, before or by
any federal, state or foreign court, tribunal, or agency or before any
arbitrator.

 

13

 

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, condition (financial or otherwise) or results of operations of any
of a Contributor and its Subsidiaries taken as a whole, the portion of the
Business being contributed by Contributor pursuant to this Agreement taken as a
whole, or EOS, other than any such effect arising out of; attributable to or
resulting from (i) any change in conditions in U.S., European or Asian economies
(including in currency exchange rates), (ii) any change in conditions affecting
the industries in which Contributor and its Subsidiaries operate, and (iii) the
effect of the public announcement of the pendency of the Transaction.

 

“Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other Governmental Entity.

 

“Organizational Documents” shall mean (a) the articles or certificate of
incorporation and the bylaws of a corporation or other equivalent organizational
documents; (b)the partnership agreement and any statement of partnership of a
general partnership; (c) the limited partnership agreement and the certificate
of limited partnership; (d) any charter or similar document adopted or filed in
connection with the creation, formation, or organization of a Person, and (e)
any amendment to any of the foregoing.

 

“Permit” shall mean any federal, state, local or foreign governmental approval,
authorization, certificate, license, permit or exemption to which any Person is
a party or that is or may be binding upon or inure to the benefit of any Person
or its securities, properties or business.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, association, organization, Governmental
Entity or other entity.

 

“Post-Closing Period” shall mean any taxable period beginning after the Closing
Date. “Post-Closing Straddle Period” shall mean with respect to a Straddle
Period, that portion of such Straddle Period that begins on the day immediately
following the Closing Date.

 

“Pre-Closing Period” shall mean any taxable period that ends on or prior to the
Closing Date.

 

“Pre-Closing Straddle Period” shall mean with respect to a Straddle Period, that
portion of such Straddle Period ending on and including the Closing Date.

 

“Straddle Period” shall mean any taxable period that begins before and ends
after the Closing Date.

 

“Subsidiary” with respect to any party shall mean any corporation, limited
liability company, partnership, or other business association or entity, at
least a majority of the voting securities or economic interests of which is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries.

 

14

 

 

“Tax Authority” shall mean the Internal Revenue Service and any other state,
local or foreign governmental authority responsible for the administration of
Taxes.

 

“Tax Claim” shall mean a notice of deficiency, proposed adjustment, assessment,
audit, examination, suit, dispute or other claim with respect to Taxes or a Tax
Return.

 

“Tax Returns” will mean any declaration, return, report, schedule, certificate,
statement or other similar document (including relating or supporting
information) required to be filed with a Governmental Entity, or where none is
required to be filed with a Governmental Entity, the statement or other document
issued by a Governmental Entity in connection with any Tax, including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Taxes” will mean any and all federal, state, local, foreign, provincial,
territorial or other taxes, imposts, tariffs, fees, levies or other similar
assessments or liabilities and other charges of any kind, including income
taxes, ad valorem taxes, excise taxes, withholding taxes, stamp taxes or other
taxes of or with respect to gross receipts, premiums, real property, personal
property, windfall profits, sales, use, transfers, licensing, employment, social
security, workers’ compensation, unemployment, payroll and franchises imposed by
or under any Law; and such terms will include any interest, fines, penalties,
assessments or additions to tax resulting from, attributable to or incurred in
connection with any such tax or any contest or dispute thereof.

 

“Transaction” shall mean the transactions described in Section 1.1.

 

“EOS Shares” shall mean shares of common stock in EOS issued to Contributor.

 

9.2 Interpretation.

 

(a)          When a reference is made in this Agreement to a section or article,
such reference shall be to a section or article of this Agreement unless
otherwise clearly indicated to the contrary.

 

(b)          Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(c)          The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

 

(d)          The plural of any defined term shall have a meaning correlative to
such defined term, and words denoting any gender shall include all genders.
Where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning.

 

15

 

 

(e)          A reference to any party to this Agreement or any other agreement
or document shall include such party’s successors and permitted assigns.

 

(f)          A reference to any legislation or to any provision of any
legislation shall include any amendment, modification or reenactment thereof;
any legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

(g)          The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

ARTICLE X

GENERAL PROVISIONS

 

10.1 Survival of Representations. The representations and warranties in this
Agreement shall survive the Effective Time for a period of 24 months. This
Section 10.1 shall not limit any covenant or agreement of the parties which by
its terms shall survive the Effective Time.

 

10.2 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to another party shall be in writing and shall be deemed
given when delivered personally, upon receipt of a transmission confirmation
(with a confirming copy sent by overnight courier) if sent by facsimile or like
transmission, and on the next business day when sent by Federal Express, United
Parcel Service, Express Mail, or other reputable overnight courier, to the party
at such addresses as shall be provided by the party to EOS for such purpose (or
such other addresses for a party as shall later be specified by like notice), or
if no such address is specified, at EOS’s principal executive offices.

 

10.3 Entire Agreement; No Assignment; Governing Law. This Agreement (a)
constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof; (b) shall not be assigned by any party (by operation of
law or otherwise) without the prior written consent of the other parties, and
(c) shall be governed by and be construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of laws
thereof.

 

10.4 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their respective successors and assigns,
and nothing in this Agreement, express or implied, is intended to confer upon
any other person any rights or remedies of any nature whatsoever under or by
reason of this Agreement.

 

10.5 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

16

 

 

10.6 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.7 Severability. In case any term, provision, covenant or restriction
contained in this Agreement is held to be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
terms, provisions, covenants or restrictions contained herein, and of such term,
provision, covenant or restriction in any other jurisdiction, shall not in any
way be affected or impaired thereby.

 

END OF AGREEMENT EXCEPT FOR SIGNATURE PAGE

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
as of the date first above written.

 

  PLETHORA PARTNERS LLC       /s/ Nikolas Konstant       EOS PETRO, INC.        
By /s/ Nikolas Konstant     Name:       Title:  

 

18

 

